Citation Nr: 1607208	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-30 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1964 to August 1968.

This appeal initially came to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In April 2014, the Board granted a higher initial rating of 50 percent, but no greater, for the Veteran's PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In April 2015, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  The Board remanded the claim for additional development in July 2015.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegal v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, an October 2015 RO decision increased the disability rating for PTSD from 50 percent to 70 percent, effective July 17, 2009, the date of the Veteran's initial claim for service connection.  However, as this grant does not represent a total grant of benefits sought on appeal the claim for an increased disability rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified via video conference from the RO in St. Petersburg before the undersigned Acting Veterans Law Judge, in March 2014.  

A claim for entitlement to a total rating based on unemployability due to service- connected disability (TDIU) is currently being adjudicated by the RO.


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's PTSD manifests with symptoms including sleep disturbances, intrusive thoughts and flashbacks, avoidance behavior, panic attacks as frequently as three times a week, disturbances in motivation, hypervigilance with exaggerated startle response, and emotional numbness, causing occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2014) 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Evaluation

In the August 2010 decision on appeal, the Veteran was awarded service connection for PTSD and granted an initial evaluation of 30 percent effective July 17, 2009.  Subsequently, his evaluation was increased to 50 percent and then 70 percent, for the entire period on appeal.  For the reasons that follow, the Board concludes that a rating of 70 percent most closely reflects the Veteran's symptoms and that no increased rating is warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The Veteran's service-connected PTSD is evaluated as 70 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 70 percent disability rating requires evidence of the following:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board finds that the Veteran is entitled to a 70 percent rating for PTSD for the entire period on appeal.  Treatment records, which include voluminous individual therapy and group therapy clinical notes, reflect that the Veteran's PTSD symptomatology includes sleep disturbances (with chronic, reoccurring nightmares), intrusive thoughts and flashbacks (triggered by sounds such as certain aircraft, or smells such as Asian food), avoidance behavior, panic attacks as frequently as three times a week, disturbances in motivation, hypervigilance with exaggerated startle response, and emotional numbness. 

An August 2009 private psychologist, Dr. E.M.T., provided a diagnosis of PTSD and alcohol dependence.  Dr. E.M.T. opined that the Veteran has "severe social personal and occupational impairment" due to symptoms such as difficulty concentrating, generalized anxiety with three panic attacks per week, short and long term memory loss, flashbacks/intrusive thoughts, sleep disturbance and insomnia, overwhelming feelings of anger and sorrow with crying spells, and bouts of moderately severe depression.  Dr. E.M.T.'s assessment indicates severe symptoms but not total occupational and social impairment.

On VA examination in February 2010, the Veteran reported that he had some difficulty getting along with employers, though the examiner opined that the Veteran's PTSD did not result in reduced reliability or productivity, but that transient and mild symptoms did decrease efficiency and the Veteran's ability to perform certain occupational tasks.  Thus, the examination is not supportive of a 100 percent rating, which requires total occupational and social impairment.

During his testimony before the undersigned, the Veteran and his spouse stated that he had no close friends - a report which he had also made on numerous times to mental health specialists - and that he had some difficulty interacting with family members.  The Veteran also reported poor concentration, particularly with complex tasks.  Even considering all of the Veteran's symptoms as he has reported them, the Board finds that the Veteran's condition overall does not more closely approximate the criteria for a 100 percent rating as his overall functioning is greater than what is contemplated by that rating.  

A January 2012 private mental health assessment indicated that the Veteran has positive relationships with family members but not close friends, and has had some conflicts with coworkers.  His interactions with the examiner were appropriate.  He is able to independently care for his hygiene and grooming needs, cook, and do household chores, but he does require assistance from his wife in managing his financial matters.  He reported some suicidal thoughts but no past attempts.  The examiner opined that, "based on today's examination it is felt that the claimant's ability to understand, retain, and follow simple instructions and perform basic, routine, and tangible tasks is mildly impaired.  His ability to interact with others outside the home, supervisors, and the public appears to be moderately impaired...  It is believed the claimant would be unable to manage his benefit funds independently at this time."  Again, the January 2012 report does not support that the Veteran is totally impaired.  

Upon VA examination in April 2013, the Veteran's symptoms "appear to be consistent with that of ongoing recurrent trauma that he experienced during his deployment," and were manifested by "continued hypervigilance, problems with concentration, an exaggerated startle response, nightmares with active flashbacks associated with triggered recall..., [and] intrusive thoughts."  He was compliant with his medications and noted that use of his medication improved some of his active symptoms.  He denied suicidal and homicidal ideations, plans, and intent, and demonstrated the ability to determine right from wrong.  

On mental health treatment in January 2014, the Veteran was fully oriented, with good grooming, hygiene, and memory.  Based on his assessment of the Veteran, and his review of prior psychiatric records and reports, the VA psychiatrist felt that the Veteran's symptoms were "sufficiently severe to cause significant impairment in social and occupational functioning, as the [he] has difficulty with memory and concentration, cannot follow basic instructions and cannot establish such relationships as are necessary to be effective and successful in a workplace environment."

Upon VA examination in October 2015, the Veteran demonstrated the following symptoms: depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran reported that, now that he is no longer working, he tries to find projects to do with his sons, but sometimes lacks the motivation to complete such projects.  He stated that he has "had rough times" with his wife of 48 years, but that she helps keep him engaged.  He reported having no friends and a "rocky" relationship with his sons.  He keeps in touch with his three siblings who do not live nearby.  

The Board finds that the reports of treatment and assessments are probative of the Veteran's current level of symptomatology as they were based on a review of the Veteran's history, and reached a well-rationalized and conclusion justified by clinical observation.  The evidence, as a whole, indicates that the Veteran does not have total occupational and social impairment.

The Veteran has not exhibited or endorsed suicidal ideation, obsessional rituals which interfere with routine activities does not have intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function, impaired impulse control, spatial disorientation, or a neglect of personal appearance and hygiene.  38 C.F.R. § 4.130. 

Given these findings, the Board concludes that the weight of evidence shows that the Veteran's symptoms did not meet the criteria required for a rating in excess of 70 percent for PTSD. See 38 C.F.R. § 4.130, Code 9411.  To the extent any higher level of compensation than 70 percent is sought, the preponderance of the evidence is against this appeal, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required for any period on appeal.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's PTSD have manifested symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD which may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code adequately contemplates the Veteran's symptoms.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in September 2009 and January 2010 prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims, including treatment from VA and private facilities as well as physician's statements in support of his claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's PTSD appeal arises from an appeal of the initial evaluation following the grant of service connection for the disorder.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA. 

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21   (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration ] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.

The duty to provide an examination with respect to PTSD was satisfied by VA examinations in February 2010 and October 2015, during which the examiners conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record. 

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of these claims and no further notice or assistance is required.


ORDER

Entitlement to an initial rating in excess of 70 percent is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


